*569Motions for an order withdrawing the appeals herein without prejudice denied and cross motions for an order directing appellants to accomplish certain acts respecting the Department of Health, Education and Welfare denied, with leave to all parties to apply to Special Term or the Appellate Division for appropriate relief if they be so advised. The time for argument of these appeals is extended to Thursday, March 28. A further adjournment will be granted in the event either party is able to obtain relief sought at Special Term or the Appellate Division.